Title: From Thomas Jefferson to Martha Jefferson, 1 June 1787
From: Jefferson, Thomas
To: Jefferson, Martha (Martha Jefferson Randolph),Randolph, Martha Jefferson



My dear Patsy
Nantes June 1. 1787.

Your letter of May 3. came to me at this place. Since this I hear nothing from you; but I hope your health is reestablished. I have received letters from America as late as March assuring me that your sister shall be sent this summer. At that time however they  did not know certainly by what occasion she could come. There was a hope of getting her under care of the French Consul and his lady, who thought of coming to France. The moment and place of her arrival therefore are still incertain. I forgot in my last letter to desire you to learn all your old tunes over again perfectly, that I may hear them on your harpsichord on it’s arrival. I have no news of it however since I left Paris, tho’ presume it will arrive immediately as I had ordered. Learn some slow movements of simple melody, for the Celestini stop, as it suits such only. I am just setting out for Lorient, and shall have the happiness of seeing you at Paris about the 12th. or 15th. of this month, and of assuring you in person of the sincere love of your’s affectionately,

Th: Jefferson

